Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 11 is objected to because of the following informalities:  Line 8 ends with a semicolon when it should end with a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,090,689. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
17391188 (Claims 1 and 11)			USP 11,090,689 (Claim 1)
A conveyor belt assembly comprising: a conveyor mechanism having a primary axis oriented in a direction of travel and defining a path of movement of one or more assets placed upon the conveyor mechanism
A system for associating an asset travelling along a conveying mechanism with a sort location, the system comprising
a plurality of stripes coupled to the conveyor mechanism, the plurality of stripes defining a visible surface of the conveyor mechanism and providing thereon a non-repeating pattern, the plurality of stripes comprising a plurality of unique sets of stripes further defining the non-repeating pattern
a conveyor belt assembly comprising: a conveyor mechanism comprising a plurality of stripes defining a visible surface of the conveyor mechanism and providing thereon a non-repeating pattern, the plurality of stripes comprising a plurality of unique sets of stripes further defining the non-repeating pattern

an acquisition device that is configured to capture image data of an asset travelling along a path of movement of the conveyor mechanism, the image data captured comprising asset identifier data and conveyor mechanism data, the conveyor mechanism data including one of the plurality of unique sets of stripes defining the non-repeating pattern of stripes defining the visible surface of the conveyor mechanism, the asset identifier data and the conveyor mechanism data being associated relative to one another and the associated asset

a user device configured to generate at least one visual indicator of one or more sort instructions for the asset based at least in part on the conveyor mechanism data or the asset identifier data

Both sets of claims include a conveyor belt and a set of stripes defining a non-repeating pattern along the conveyor belt.  Claims 1-3, 10-13, and 20 of 17/391,188 correspond to claims 1-3 of USP 11,090,689.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janicki (USP 9,599,459) in view of Skunes et al (US Pub 2012/0133920 A1).
Regarding claim 1, Janicki discloses a system comprising: a conveyor belt assembly comprising: a conveyor mechanism (conveyor belt 10) comprising: a plurality of stripes defining a visible surface of the conveyor mechanism (elements 12 and 14), but Janicki does not disclose the plurality of stripes providing thereon a non-repeating pattern, the plurality of stripes comprising a plurality of unique sets of stripes further defining the non-repeating pattern.  Skunes teaches a plurality stripes being a group of random patterns on a conveying structure (paragraph 0085-0086) for the purpose of collecting image data to improve two dimensional measurements of products.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Janicki’s stripe pattern, as taught by Skunes, for the purpose of collecting image data to improve two dimensional measurements of products.
Regarding claim 2, Janicki discloses seven unique colors for stripes, but only using two colors at a time (col. 6, lines 10-14), Janicki discloses the stripes is defined by at least seven unique colors, each stripe within the plurality of stripes comprising one of the at least seven unique colors (col. 6, lines 10-14), but Janicki does not disclose a non-repeating pattern of stripes.  Skunes teaches a plurality stripes being a group of random patterns on a conveying structure (paragraph 0085-0086) for the purpose of collecting image data to improve two dimensional measurements of products.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Janicki in view of Skune as the combination would result in the non-repeating pattern taught by Skune using the seven unique colors disclosed by Janicki.
Regarding claim 3, Janicki/Skunes does not explicitly disclose the plurality of unique sets of stripes within the plurality of stripes comprise unique sets of at least three distinct stripes located adjacent one another.  However, before the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a particular number of distinct stripes because Applicant has not disclosed that a set of at least three provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Janicki/Skunes, and applicant’s invention, to perform equally well with either number of sets of stripes because both sets would perform the same function of providing a pattern of stripes as a background to conveyed packages.
Regarding claim 4, Janicki discloses an asset disposed over a portion of the plurality of stripes, wherein a user device (camera 32 and control panel 34) recognizes the asset without scanning the asset based at least in part on recognizing the portion (col. 6, lines 51-64).
Regarding claim 5, Janicki discloses the plurality stripes include grayscale- based stripes (col. 6, lines 8-9).
Regarding claim 6, Janicki discloses the plurality of stripes are rows that are oriented transverse relative to a direction of travel of the conveyor mechanism (see Fig. 3 and col. 4, lines 45-48).
Regarding claim 7, Janicki discloses the plurality of stripes extend continuously across an entire width of the conveying mechanism (see Fig. 3 and col. 5, lines 4-8).
Regarding claim 8, Janicki discloses each stripe of the plurality of stripes have substantially a same width (col. 5, lines 24-27).
Regarding claim 9, Janicki discloses at least two stripes, of the plurality of stripes, are made of different materials (col. 6, lines 20-36).
Regarding claim 11, Janicki discloses conveyor belt assembly comprising: a conveyor mechanism (conveyor belt 10) having a primary axis oriented in a direction of travel and defining a path of movement of one or more assets placed upon the conveyor mechanism (movement direction 15); and a plurality of stripes coupled to the conveyor mechanism (elements 12 and 14), the plurality of stripes defining a visible surface of the conveyor mechanism (see Fig. 3) and providing thereon a non-repeating pattern, the plurality of stripes comprising a plurality of unique sets of stripes (col. 5, lines 46+ and col. 6, lines 1-19), but Janicki does not disclose the plurality of stripes and providing thereon a non-repeating pattern, the plurality of stripes comprising a plurality of unique sets of stripes further defining the non-repeating pattern.  Skunes teaches a plurality stripes being a group of random patterns on a conveying structure (paragraph 0085-0086) for the purpose of collecting image data to improve two dimensional measurements of products.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Janicki’s stripe pattern, as taught by Skunes, for the purpose of collecting image data to improve two dimensional measurements of products.
Regarding claim 12, Janicki discloses the stripes is defined by at least seven unique colors, each stripe within the plurality of stripes comprising one of the at least seven unique colors (col. 6, lines 10-14), but Janicki does not disclose a non-repeating pattern of stripes.  Skunes teaches a plurality stripes being a group of random patterns on a conveying structure (paragraph 0085-0086) for the purpose of collecting image data to improve two dimensional measurements of products.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Janicki in view of Skune as the combination would result in the non-repeating pattern taught by Skune using the seven unique colors disclosed by Janicki.
Regarding claim 13, Janicki/Skunes does not explicitly disclose the plurality of unique sets of stripes within the plurality of stripes comprise unique sets of at least three distinct stripes located adjacent one another.  However, before the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a particular number of distinct stripes because Applicant has not disclosed that a set of at least three provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Janicki/Skunes, and applicant’s invention, to perform equally well with either number of sets of stripes because both sets would perform the same function of providing a pattern of stripes as a background to conveyed packages.
Regarding claim 14, Janicki discloses an asset disposed over a portion of the plurality of stripes, wherein a user device (camera 32 and control panel 34) recognizes the asset without scanning the asset based at least in part on recognizing the portion (col. 6, lines 51-59).
Regarding claim 15, Janicki discloses the plurality stripes include grayscale- based stripes (col. 6, lines 8-9).
Regarding claim 16, Janicki discloses the plurality of stripes are rows that are oriented transverse relative to a direction of travel of the conveyor mechanism (see Fig. 3 and col. 4, lines 45-48).
Regarding claim 17, Janicki discloses the plurality of stripes extend continuously across an entire width of the conveying mechanism (see Fig. 3 and col. 5, lines 4-8).
Regarding claim 18, Janicki discloses each stripe of the plurality of stripes have substantially a same width (col. 5, lines 24-27).
Regarding claim 19, Janicki discloses at least two stripes, of the plurality of stripes, are made of different materials (col. 6, lines 20-36).
Regarding claim 20, Janicki discloses all the limitations of the claim including an acquisition device (camera 32) that is configured to capture image data of an asset travelling along a path of movement of the conveyor mechanism (col. 6, lines 60+), the image data captured comprising asset identifier data and conveyor mechanism data (col. 9, lines 21-26 image data comprising the package visual characteristics while on the conveyor mechanism stripes), the conveyor mechanism data indication one of the plurality of sets of stripes defining the visible surface of the conveyor mechanism (col. 9, lines 34-39), the asset identifier data and the conveyor mechanism data being associated relative to one another and the associated asset (col. 9, lines 30-47; size and volume data of the asset calculated by use of the stripes of the conveyor mechanism data), but Janicki does not disclose the plurality of unique sets of stripes defining the non-repeating pattern of stripes.  Skunes teaches a plurality stripes being a group of random patterns on a conveying structure (paragraph 0085-0086) for the purpose of collecting image data to improve two dimensional measurements of products.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Janicki’s stripe pattern, as taught by Skunes, for the purpose of collecting image data to improve two dimensional measurements of products.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Janicki in view of Skunes and Serjeantson et al (US Pub 2014/0305850 A1).
Regarding claim 10, Janicki discloses all the limitations of the claim including an acquisition device (camera 32) that is configured to capture image data of an asset travelling along a path of movement of the conveyor mechanism (col. 6, lines 60+), the image data captured comprising asset identifier data and conveyor mechanism data (col. 9, lines 21-26 image data comprising the package visual characteristics while on the conveyor mechanism stripes), the conveyor mechanism data indication one of the plurality of sets of stripes defining the visible surface of the conveyor mechanism (col. 9, lines 34-39), the asset identifier data and the conveyor mechanism data being associated relative to one another and the associated asset (col. 9, lines 30-47; size and volume data of the asset calculated by use of the stripes of the conveyor mechanism data); and a user device (control panel 34) configured to generate at least one visual indicator of one or more instructions for the asset based at least in part on the conveyor mechanism data or the asset identifier data (col. 8, lines 54+ where instructions are giving regarding the disposition of spacing between packages), but Janicki does not disclose the plurality of unique sets of stripes defining the non-repeating pattern of stripes and the user device configured to generate at least one visual indicator of one or more sort instructions for the asset based at least in part on the conveyor mechanism data or the asset identifier data. 
Skunes teaches a plurality stripes being a group of random patterns on a conveying structure (paragraph 0085-0086) for the purpose of collecting image data to improve two dimensional measurements of products.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Janicki’s stripe pattern, as taught by Skunes, for the purpose of collecting image data to improve two dimensional measurements of products.
Serjeantson teaches a user device configured to generate at least one visual indicator of one or more sort instructions for the asset based at least in part on the conveyor mechanism data or the asset identifier data as an obvious method of sorting packages based upon visually detected characteristics (paragraph 0047).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Janicki, as taught by Serjeantson, as an obvious method of sorting packages based upon visually detected characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653